DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 1/05/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al., JP 2014-240139A (“Nakamura”) in view of Ebata et al., US 2017/0283556 (“Ebata”)(both references previously cited).
Regarding claim 1, Nakamura discloses a three layer hose having a (a)/(b)/(c) layer arrangement wherein layer (a) is the outer layer and layer (c) is the inner layer [0001, 0011, 0095, 0097].  The inner layer (c), layer (b), and outer layer (a) respectively read on the inner barrier layer, first outer layer, and second outer layer recited in claim 1.  The hose is suitable for conveying alcohol-containing gasoline [0003, 0171, 0173].
Nakamura teaches that the inner layer (c) may comprise up to 80% of the total thickness of the hose [0096].  As such, the thickness range of the outer layer (a) of the hose of Nakamura overlaps, and therefore renders obvious, the range recited in claim 1.  Nakamura teaches that the composition of the outer layer (a) may comprise from 1 to 30 pbw of a plasticizer [0034] which reads on the range of amounts of plasticizer recited in claim 1. The layer (b) which corresponds to the first outer layer comprises more than 80 wt% of a polyamide (B) which may be polyamide 6/12 [0010, 0037, 00187, 0217] which reads on the aliphatic polyamide recited in claim 1. Nakamura teaches that the inner layer (c) is formed from a semi-aromatic polyamide (C1) the diacid component of 
Nakamura is silent regarding the inner layer comprising from 0 to 1.5% of a plasticizer.
Ebata discloses a polyamide-based composition which is suitable for use in forming fuel hoses and which exhibits excellent flexibility, fuel permeation resistance, and swelling resistance [abstract, 0003, 0029, 0159]. Ebata teaches that previous fuel hoses comprising polyamide layers containing a plasticizer were susceptible to the plasticizer being extracted into the fuel resulting in the tube becoming clogged [0014, 0024, 0026].  The disclosed polyamide-based composition remains flexible even without the use of a large amount of plasticizer [0029].  Ebata teaches incorporating from 0 to 3 parts by mass into the polyamide-based composition [0157]. The polyamide-based composition comprises a polyamide component the diacid component of which comprises from 30 to 100 mol% of terephthalic acid (i.e. a polyphthalamide) [abstract, 0030-0041]. The polyamide-based composition exhibits CE10 fuel (i.e. alcohol containing fuel) permeation resistance [0255, Table 1].  
Nakamura and Ebata are both directed towards the use of semi-aromatic polyphthalamide resin compositions in hoses for conveying fuels. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the hose of Nakamura by forming the inner layer (c) from the polyamide-based composition of Ebata with the expectation of forming a hose comprising an inner layer comprising a low level of extractable plasticizer, excellent flexibility, fuel permeation resistance, and swelling resistance.  
The inner layer of the resulting hose would have comprised a polyphthalamide as claimed and plasticizer in an amount which encompasses, and therefore renders obvious, the amounts claimed (see MPEP 2144.05).  Since the inner layer may comprise up to 80% of the total thickness of the hose, the amount of plasticizer in the inner 50% of the thickness would have been the same as the amount of plasticizer in the inner layer (c) (i.e. 0 to 3 pbw) which renders obvious the claimed range of amounts.
Regarding claims 6 and 7, since Nakamura teaches that the composition of layer (b) comprises at least 80wt% of a polyamide which may be polyamide 6/12 (i.e. an aliphatic polyamide) and since additional component are not required, modified Nakamura reasonable teaches the first outer layer recited in claim 6.  The mean number of carbon atoms per nitrogen atom in polyamide 6/12 is 9 (i.e. (6+12)/2) which read on the polyamide B of claim 7.
Regarding claim 8, Nakamura teaches making the innermost layer of the disclosed hose conductive [0011, 0160].

Allowable Subject Matter
Claims 5, 9, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if claim 5 was to be rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest applied prior of record Nakamura in view of Ebata which teaches what is described above.  The closest prior art of record does not teach or suggest a multilayer tube comprising the layer configuration and layer features recited in claim 1 and an additional layer comprising no more than 15wt% of a plasticizer, an aliphatic polyamide comprising at least 75 percent of aliphatic monomer units, and comprising up to 15% of the total 

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. 
On page 6 of the remarks Applicant asserts that there is no indication that the 0 to 3 parts by mass of plasticizer taught by Ebata is present in an inner layer of a multilayer tube. Applicant goes on to assert that Ebata states that the disclosed tube may be a monolayer tube and that disclosed exemplary embodiment has sufficient barrier properties and flexibility that it is not required to be formed into a multilayer structure.  However, Ebata also explicitly teaches that the disclosed composition may be used in multilayer tube [0161].  So, while Ebata may teach a single layer tube formed from the disclosed composition, it evident that the reference also teaches using the composition multilayer tubes.  The Examiner notes that MPEP 2123 I establishes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  As such, Applicant’s argument is not found persuasive.
On page 7 of the remarks Applicant asserts that Nakamura discloses that the chemical permeation preventing property of the innermost layer is achieved by having the innermost layer container unreactive fluoropolymers. Applicant goes on to conclude that since Nakamura teaches an innermost layer having permeation resistance a person of ordinary skill in the art would have no rationale to add the composition of Ebata to the 
As an initial point, it appears that Applicant is asserting that one of ordinary skill in the art would not seek to further improve the permeation resistance of the tube of Nakamura.  However, Applicant has not provided any reasoning why one of ordinary skill in the art would not seek to further improve the permeation resistance of the tube of Nakamura.  The Examiner contends that given that permeation resistance is a persistent concern in the field of automotive tubes, one of ordinary skill in the art would have readily considered employing multiple means in order to arrive at tube having improved permeation properties.  
Additionally, Nakamura’s teaching that the chemical permeation preventing property of the innermost layer is achieved by having the innermost layer container unreactive fluoropolymers does not take away from the motivation to use the composition of Ebata when forming the layer (c) of the tube of Nakamura.  The Examiner notes that the Ebata teaches several advantages are associated with the disclosed polyamide composition including low levels of extractable plasticizer, excellent flexibility, and swelling resistance. Any of these advantages would be sufficient to motivate one of ordinary skill in the have utilized the composition of Ebata to form layer (c) of the tube of Nakamura. For these reasons Applicant’s argument is not found persuasive.  

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.



· US 2003/0124288 to Merzinger et al. – discloses a multilayer tube comprising (in order) a polyamide 11 or 12 outer layer, an outer tie layer, an EVOH barrier layer, an inner tie layer, and a polyamide 11 or 12 inner layer [0001, 0027-0033].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782